DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-15) in the reply filed on 03/23/2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, the phrase “high strength” is a relative term which renders the claim indefinite. The term “high strength” is not defined by the claim, the specification does not provide a clear standard for ascertaining this limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered a high strength aluminum alloy. For the purposes of examination, the limitation “high strength” is given the broadest reasonable interpretation such that any aluminum alloy meets the limitation. 
In claim 1, lines 11-12, the phrase “using one of isothermal conditions and non-isothermal conditions” renders the claim indefinite. The claim as a whole seems to require both isothermal and non-isothermal conditions but the use of the phrase “one of” is unclear whether only isothermal condition or only non-isotherm condition or both conditions are required. Appropriate clarification and correction is required. 
Claims 2-15 are rejected based on their dependencies to claim 1 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR 2005/073316A), in view of Ferrasse et al (US 2018/0202039 A1), hereinafter “Ferrasse”. 
Regarding claim 1, Kim discloses a method for increasing the strength of an aluminum alloy (i.e., method of forming a high strength aluminum alloy) by the process of homogenizing or solution heat treating (i.e., solutionizing an aluminum material) the alloy, quenching the alloy, perfuming an equal channel angular pressing (ECAP) treatment (i.e., equal channel angular extrusion process), and aging the aluminum alloy (Abstract). Kim discloses an example of an aluminum alloy material having a composition of 2.0-4.9% Cu, 0.12-0.8% Si, 0.15-0.7% Fe, 0.1-0.9%Mn, 0.8-2.6% Mg, 0.1-6.7% Zn, 0.04-0.35% Cr, 0.15% or less Zr and 91% or more of aluminum ([0004]), which overlaps with the instantly claimed composition, “the aluminum material including aluminum as a primary component and at least one of magnesium and silicon as a secondary component at a concentration of at least 0.2% by weight”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 1, Kim discloses that the solution heat treatment (i.e., solutionizing) is below the melting temperature of the alloy and more than 450C in order to maintain the shape of the material ([0005]). Kim discloses an embodiment where the solution heat treatment is conducted at temperature at 500C for 12 hours ([0005]), which overlaps with the instantly claimed solutionizing temperature, “a temperature ranging from about 5C to above a standard solutionizing temperature to about 5C below an incipient melting temperature for the aluminum material to form a heated aluminum material”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 1, the aluminum alloy of Kim undergoes an aging process at 100C to 10, 20, or 30 hours after the ECAP aging treatment ([0005]) and disclose a low temperature aging range between 80C to 120C, which overlaps with the claimed aging temperature and time range, “aging the aluminum alloy at a temperature from about 100C to about 175C for a time from about 0.1 to about 100 hours to form an aluminum alloy having a second yield strength, wherein the second yield strength is greater than the first yield strength”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Kim discloses that the method of solution heat treating, quenching, subjecting the alloy to an ECAP process, and aging the alloy results in an alloy with increased strength and ductility properties ([0004]). 
Regarding claim 1, Kim discloses that after the solution heat treatment, the heated aluminum alloy is quenched with water to room temperature (i.e., quenching the heated aluminum alloy material rapidly in water to room temperature to form a cooled aluminum material) ([0005]). After quenching, Kim discloses that the aluminum alloy is subjected to an ECAP process using a die that is heated between 120C and 210C before the ECAP process ([0005]). 
Regarding claim 1, Kim does not explicitly disclose “subjecting the cooled aluminum material to an ECAE process using one of isothermal conditions and non-isothermal conditions to form an aluminum alloy having a first yield strength: the isothermal conditionals having a billet and a die at the same temperature from about 80C to about 200C; and, the non-isothermal conditions having a billet at a temperature from about 80C to about 200C and a die temperature of at most 100C. 
However, Ferrasse, in the same field of endeavor as Kim, discloses a method of forming a high strength backing plate for use with a sputtering target comprising solutionizing a first metal material; subjecting the first metal material to equal channel angular extrusion (ECAE); and aging the first metal material (Abstract). Ferrasse discloses that the first metal material can comprise between about 0.25 wt% and 2.0wt% silicon (Claim 20) and discloses that the backing plates can be formed from copper, copper alloys, or aluminum alloys (E.g., Al60601, Al2024) ([0005]). Ferrasse discloses that during ECAE processing, the extrusion can be conducted either at a cold or a hot processing temperature and the processing temperature may be achieved by heating the ECAE die during ECAE processing ([0061]). Ferrasse discloses that in addition to heating the die, the material being extruded may be heated during an annealing step between each successive pass, wherein an annealing step is used in between passes, or where the ECAE die is heated for the ECAE, the annealing or die temperatures used are preferably less than a temperature which would cause an increase in grain size over 1 micron for the particular material being processed ([0061]. Ferrasse discloses that the heating temperature during the ECAE process is between 25C and 550C in order to produce an average grain size of less than 10 microns which dramatically increases the yield strength of the metal alloy material ([0063]). Ferrasse discloses an ECAE temperature range between 25C and 550C ([0062]), which overlaps with the isothermal and non-isothermal conditions of the claimed invention. 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the ECAP temperature step of Kim to the ECAE temperature range between 25C and 550C of Ferrasse in order to produce an average grain size of less than 10 microns which dramatically increases the yield strength of the metal alloy material, as disclosed in Ferrasse ([0063]). It would have been obvious to subject the metal alloy of Kim to the isothermal and non-isothermal conditions of Ferrasse in order to increase the yield strength of the metal alloy material. Kim modified by Ferrasse teaches that the ECAE temperature range is between 25 C and 550 C (Ferrasse; [0063]), which overlaps with the instantly claimed isothermal and nonisothermal conditions disclosed in instant claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 2, Kim modified by Ferrasse discloses that the aluminum alloy is a precipitation hardened alloy after treatment (Kim; [0004]). 
Regarding claims 3 and 4, Kim modified by Ferrasse discloses that the aluminum alloy material can be selected from aluminum 6061 alloy (Kim; [0005]), which teaches the claimed limitations. 
Regarding claim 5, Kim modified by Ferrasse discloses that the solution heat treatment (i.e., solutionizing) is below the melting temperature of the alloy and more than 450C in order to maintain the shape of the material (Kim; [0005]), which overlaps with the instantly claimed solutionizing temperature, “from 530C to 580C”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 6, Kim modified by Ferrasse discloses that the solution heat treatment (i.e., solutionizing) is below the melting temperature of the alloy and more than 450C in order to maintain the shape of the material (Kim; [0005]), which overlaps with the instantly claimed solutionizing temperature, “about 560C”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claims 7-10, Kim does not explicitly disclose the isothermal and non-isothermal temperature ranges of the billet and die.
However, as disclosed above, Ferrasse, in the same field of endeavor as Kim, discloses a method of forming a high strength backing plate for use with a sputtering target comprising solutionizing a first metal material; subjecting the first metal material to equal channel angular extrusion (ECAE); and aging the first metal material (Abstract). Ferrasse discloses that the first metal material can comprise between about 0.25 wt% and 2.0wt% silicon (Claim 20) and discloses that the backing plates can be formed from copper, copper alloys, or aluminum alloys (E.g., Al60601, Al2024) ([0005]). Ferrasse discloses that during ECAE processing, the extrusion can be conducted either at a cold or a hot processing temperature and the processing temperature may be achieved by heating the ECAE die during ECAE processing ([0061]). Ferrasse discloses that in addition to heating the die, the material being extruded may be heated during an annealing step between each successive pass, wherein an annealing step is used in between passes, or where the ECAE die is heated for the ECAE, the annealing or die temperatures used are preferably less than a temperature which would cause an increase in grain size over 1 micron for the particular material being processed ([0061]. Ferrasse discloses that the heating temperature during the ECAE process is between 25C and 550C in order to produce an average grain size of less than 10 microns which dramatically increases the yield strength of the metal alloy material ([0063]). Ferrasse discloses an ECAE temperature range between 25C and 550C, which overlaps with the isothermal and non-isothermal conditions of the claimed invention. 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the ECAP temperature step of Kim to the ECAE temperature range between 25C and 550C of Ferrasse in order to produce an average grain size of less than 10 microns which dramatically increases the yield strength of the metal alloy material, as disclosed in Ferrasse ([0063]). It would have been obvious to subject the metal alloy of Kim to the isothermal and non-isothermal conditions of Ferrasse in order to increase the yield strength of the metal alloy material. Kim modified by Ferrasse teaches that the ECAE temperature range is between 25 C and 550 C (Ferrasse; [0063]), which overlaps with the instantly claimed isothermal and nonisothermal conditions disclosed in instant claims 7-10. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 11, Kim modified by Ferrasse discloses that the alloy may undergo an initial processing step to produced the starting material in a desired form, size or shape using a casting or forging process (Ferrasse; [0051]). 
Regarding claim 12, Kim modified by Ferrasse discloses an option post-deformation process that can include annealing, rolling, or forging (Ferrasse; [0013]). 
Regarding claim 13, Kim modified by Ferrasse discloses that the metal alloy material can undergo the ECAP process one or more times (Kim; Claim 2, [0004]). 
Regarding claim 14, Kim modified by Ferrasse discloses that after the ECAP process of the invention produced a high yield strength metal material that has a strength of 600 MPa (Kim; [0004]), which overlaps with the claimed second yield strength, “the second yield strength of the aluminum alloy after the step of aging is at least 250 MPa”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05
Regarding claim 15, Kim modified by Ferrasse discloses the aluminum alloy undergoes an aging process at 100C to 10, 20, or 30 hours after the ECAP aging treatment ([0005]), a low temperature aging range between 80C to 120C ([0005]), and a higher temperature aging range for an aluminum alloy between 170C to 200C ([0005]). Kim modified by Ferrasse discloses an aluminum alloy aging range between 80C to 200C for a period between 0 and 30 hours, which overlaps with the claimed aging temperature and time range, “the step of aging at a temperature of about 140C for a time of about 4 hours”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734